Citation Nr: 0416780	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  03-13 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinea versicolor 
and tinea pedis, claimed as a skin condition.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

The appellant served on active duty from June 1959 to June 
1962, and from November 1963 to September 1973.    

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision issued by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Having reviewed the entire record, the Board finds that a 
remand is warranted to ensure that the appellant's due 
process rights have been met.  See generally Bernard v. 
Brown, 4 Vet. App. 384 (1993).  More specifically, the Board 
notes that in his appeal to the Board (VA Form 9), the 
appellant indicated that he desired a personal hearing before 
a Veterans Law Judge of the Board, sitting at the RO (a 
"Travel Board" hearing).  See 38 C.F.R. § 20.703 (2003).  
The record does not indicate that such a hearing has been 
held, or that the request was subsequently withdrawn.  
Accordingly, the Board finds that the claim must be remanded 
for the following:   

1.  Schedule the veteran for a Travel 
Board hearing at the RO in accordance 
with 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.704 (2003), and notify the 
veteran of the exact time, date, and 
place of the hearing. 

2.  It is noted that the requirements of 
the Veterans Claims Assistance Act of 
2000 (VCAA), as amended, VA regulations 
implementing VCAA, and controlling legal 
precedent, including Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
continue to be in effect on remand.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



